DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amendment
2.	Receipt is acknowledged of the Amendment filed March 8, 2022.
Remarks
3.	Claims 1-12 are currently pending. Independent claim 13 has been cancelled. Applicant’s arguments with regards to claims 1-12 are persuasive.
Allowable Subject Matter
4.	Claims 1-12 are allowable over prior art.
	The following is an examiner’s reason for allowance: Although prior art includes teachings of methods and devices for baggage handling verification, the identified prior art of record, taken alone, or in combination with any other prior art, fails to teach or fairly suggest the specific features of claims 1-12 of the present claimed invention. Specifically, prior art fails to teach the claimed baggage handling verification device for use with baggage to which is fixed an RFID baggage tag containing data, wherein the device includes a device user interface adapted to emit user-detectable signals; at least one device attachment element adapted to releasably attach the device to a part of the body, other than the hands, of a user of the device; an RFID signal receiving antenna; an RFID reader adapted to read data received by the antenna from the tag, that data representing first information; data memory, storing data representing second information pertaining to a predetermined passenger journey; and a CPU adapted to compare the first information represented by data read by the RFID reader with the second information stored in the data memory, to determine if the compared first information and second information match each other, to cause the user interface to emit at least one first predetermined user-detectable signal indicative of the compared first information and second information matching each other, and to cause the user interface to emit at least one second predetermined user-detectable signal indicative of the compared first information and second information not matching each other. Prior art further fails to teach the claimed method of determining whether an intended action relating to an item of baggage, to which is fixed an RFID baggage tag containing data, matches a predetermined desired action relating to that baggage item, the method including: determining an intended action relating to the baggage item; providing a baggage handling verification device, the device including: a device user interface adapted to emit user-detectable signals; at least one device attachment element adapted to releasably attach the device to a part of the body, other than the hands, of a user of the device; an RFID signal receiving antenna; an RFID reader adapted to read data received by the antenna from the tag, that data representing first information; data memory that stores data representing second information pertaining to a predetermined passenger journey; and a CPU adapted to compare the first information represented by data read by the RFID reader with the second information stored in the data memory, to determine if the compared first information and second information match each other, to cause the user interface to emit at least one first predetermined user-detectable signal indicative of the compared first information and second information matching each other, and to cause the user interface to emit at least one second predetermined user-detectable signal indicative of the compared first information and second information not matching each other; releasably attaching the device to the body of a device user with the at least one device attachment element such that the device is attached to a part of the body other than the hands of the user; providing the baggage item, wherein the RFID baggage tag containing data representing first information is attached to the baggage item; causing the RFID signal receiving antenna to receive, from the tag, said data representing first information; causing the RFID reader to read the data representing first information, received by the antenna from the tag; causing the CPU to compare said first information represented by data read by the RFID reader with the second information represented by the data stored in the data memory, to determine if the compared first information and second information match each other, to cause the user interface to emit at least one first predetermined user-detectable signal if the compared first information and second information match each other, and to cause the user interface to emit at least one second predetermined user-detectable signal, different to the first predetermined user-detectable signal, if the compared first information and second information do not match each other; and carrying out the intended action relating to the baggage item if the user interface emits the at least one first predetermined user-detectable signal; and carrying out another action if the user interface emits the at least one second predetermined user-detectable signal. The above limitations are not disclosed in prior art and moreover, one of ordinary skill in the art would not have been motivated to come to the claimed invention.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”   
Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Allyson N. Trail whose telephone number is (571) 272-2406.  The examiner can normally be reached between the hours of 7:30AM to 4:00PM Monday thru Friday.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael G. Lee, can be reached on (571) 272-2398. The fax phone number for this Group is (571) 273-8300.
	Communications via Internet e-mail regarding this application, other than those under 35 U.S.C. 132 or which otherwise require a signature, may be used by the applicant and should be addressed to [allyson.trail@uspto.gov].
	 All Internet e-mail communications will be made of record in the application file.  PTO employees do not engage in Internet communications where there exists a possibility that sensitive information could be identified or exchanged unless the record includes a properly signed express waiver of the confidentiality requirements of 35 U.S.C. 122. This is more clearly set forth in the Interim Internet Usage Policy published in the Official Gazette of the Patent and Trademark on February 25, 1997 at 1195 OG 89.
	/ALLYSON N TRAIL/           Primary Examiner, Art Unit 2876                                                                                                                                                                                             
April 30, 2022